DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.  
 Claims 8 and 14 have been cancelled.  Claim 2 was previously canceled.  Claims 1, 3-7, 9-13, and 14-23 are pending in the application.
The amendment overcomes the drawing, specification, and claim objections of record and they have been withdrawn.  The 35 U.S.C. 112(b) rejections of the claims have been overcome by the amendment and they have been withdrawn.

Response to Arguments
Applicant's arguments regarding Kim et al. not teaching ““remove heat absorbed by the transparent material” before it passes through the skylight, as noted on Page 3 of the specification”, as recited on Page 11 of the Remarks, have been fully considered but are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., before it passes through the skylight) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument “the ventilation feature taught by Uchida thus does not remove heat before it passes through the skylight, and the teachings of Uchida do not provide a means of removing heat in order to positively benefit the effective life of the skylight”, as recited on Page 11 of the Remarks, the Examiner notes these arguments are not positively recited in the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Regarding the argument “the presence of such a reflector plate prevents airflow being directed across the transparent plate, and thus prevents the movement of air within the skylight from being coordinated in a manner which would remove heat absorbed by the skylight”, as recited on Page 11 of the Remarks, Uchida clearly illustrates the reflector plate in Figure 5 as comprising gaps through the plate and between the plate and the skylight.  Because the reflector plate does not provide an airtight seal between the skylight and the fan assembly, air is drawn across the skylight by operation of the fan.  Therefore, the fan assembly is configured to draw air across the transparent material, thus removing heat from the transparent material. 
Regarding the arguments that the other cited references do not cure the deficiencies of Uchida, as argued above, Uchida teaches the limitations being argued.  Therefore, these arguments are moot.
Please see below for the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (EP 0869229), in view of Kim et al. (US 7,270,600).
Regarding claim 1, Uchida discloses a skylight assembly (col. 1, lines 7-8; col. 3, lines 14-15; Fig. 3, element 1) comprising;
a housing structure (col. 3, lines 34-37; Fig. 3, element 9);
a transparent material (col. 4, lines 6-9; Fig. 3, element 18);
a fan assembly (col. 4, lines 40-52; Fig. 3, elements 28b and 28c), wherein the fan assembly (col. 4, lines 40-52; Fig. 3, elements 28b and 28c) is configured to remove head absorbed by (the gaps in reflector plate 20, as illustrated in Figure 5, allow the heat absorbed by the transparent material 18 to be drawn away from the skylight by fan 28b/c and discharged through opening portion 28) the transparent material (col. 4, lines 6-9; Fig. 3, element 18);
an opening (col. 5, lines 47-52; Fig. 3, bottom of element 28; see Fig. below).

    PNG
    media_image1.png
    660
    775
    media_image1.png
    Greyscale

Uchida does not explicitly disclose an analysis control unit.
However, Kim et al. teaches an analysis control unit, wherein the analysis control unit is a personal computer, a network storage device, a smart phone, or any other suitable device (i.e., microprocessor; col. 7, lines 32-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida by including an analysis control unit, wherein the analysis control unit is a personal computer, a network storage device, a smart phone, or any other suitable device, as taught by Kim et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of automating the system.  This provides convenience to the user and may even provide a more efficient system, as the user may not have to continuously monitor it.  Additionally, it should be noted that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art” (MPEP 2144.04(III)).
Regarding claim 4, the combination of Uchida and Kim et al. disclose the skylight assembly of claim 1.  Uchida does not explicitly disclose wherein the analysis control unit (Kim et al.: i.e., microprocessor; col. 7, lines 32-37) controls a power source connected to the fan assembly (Uchida: Fig. 3, elements 28b and 28c).
However, Kim et al. teaches wherein the analysis control unit (i.e., microprocessor; col. 7, lines 32-37) controls a power source connected to a fan assembly (col. 7, lines 9-13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida and Kim et al. by including wherein the analysis control unit controls a power source connected to a fan assembly, as taught by Kim et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of actually powering the fan assembly to be controlled.  Without a power source, the analysis control unit cannot actually activate the fans and carry out the control.  Thus, making this modification provides a necessary connection between the analysis control unit and the fan assembly for effective operation of the invention.
Regarding claim 5, the combination of Uchida and Kim et al. disclose the skylight assembly of claim 4.  Uchida, in view of Kim et al., further discloses wherein the analysis control unit (Kim et al.: i.e., microprocessor; col. 7, lines 32-37) controls power (Kim et al.: col. 7, lines 9-13) to the fan assembly (Uchida: Fig. 3, elements 28b and 28c) based on a sensor measurement (Kim et al.: col. 7, lines 32-37).
Regarding claim 7, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 1.  Uchida further discloses wherein the fan assembly (Fig. 3, elements 28b and 28c) is located opposite the opening (Fig. 3, bottom of element 28; see Fig. above).
Regarding claim 9, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 1.  Uchida further discloses further comprising a plenum (Fig. 3, main body of element 28; see Fig. above).
Regarding claim 10, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 9.  Uchida further discloses wherein the plenum (Fig. 3, main body of element 28; see Fig. above) comprises an aperture (Fig. 3, bottom of main body of element 28; see Fig. above).
Regarding claim 11, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 10.  Uchida further discloses wherein the aperture (Fig. 3, bottom of main body of element 28; see Fig. above) is subject to the outside environment (col. 5, lines 47-52).
Regarding claim 12, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 1.  Uchida further discloses wherein the transparent material (Fig. 3, element 18) is solid (col. 4, lines 6-9), fluted, and/or honey combed.
Regarding claim 13, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 1.  Uchida further discloses further comprising a cover (col. 3, lines 48-50; Fig. 3, element 13).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kim et al., as applied to claim 1 above, further in view of Sensini (US 7,637,063).
Regarding claim 3, the combination of Uchida and Kim et al. disclose the skylight assembly of claim 1.  Uchida and Kim et al. do not explicitly disclose wherein the fan assembly (Uchida: Fig. 3, elements 28b and 28c) is manually activated.
However, Sensini teaches wherein a fan is manually activated (col. 3, lines 66-67 and col. 4, lines 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida and Kim et al. by including wherein a fan is manually activated, as taught by Sensini. One of ordinary skill in the art would have been motivated to make this modification in order to provide the ability for a user to control and/or override the system as desired.  The user may want to be able to take control of the system, and this modification provides that opportunity.  Thus, making this modification provides convenience and potentially more control to the user.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kim et al., as applied to claim 1 above, further in view of Li (CN 206301229).
Regarding claim 6, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 1.  Uchida and Kim et al. do not explicitly disclose further comprising a sensor disposed on the transparent material (Uchida: Fig. 3, element 18).
However, Li teaches a sensor disposed on a transparent material (pg. 4, lines 23-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida and Kim et al. by including a sensor disposed on a transparent material, as taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to detect a value such as light intensity to automatically adjust the system (Li: pg. 4, last 4 lines and pg. 5, line 1). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kim et al., as applied to claim 1 above, further in view of Dittmer (US 5,062,247).
Regarding claim 15, the combination of Uchida and Kim et al. discloses the skylight assembly of claim 1.  Uchida and Kim et al. do not explicitly disclose wherein the transparent material (Uchida: Fig. 3, element 18) comprises a plurality of layers.
However, Dittmer teaches a plurality of layers (col. 3, lines 53-62; col. 4, lines 21-24; Figs. 1 and 3, elements 18 and 20) of a transparent material (col. 2, lines 26-30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida and Kim et al. by including a plurality of layers of a transparent material, as taught by Dittmer. One of ordinary skill in the art would have been motivated to make this modification in order to cool the skylight and prevent heat generated by the skylight from entering the structure, saving energy and providing a more efficient skylight (Dittmer: col. 5, lines 27-35).  Making this modification can also allow for cooling the skylight without directly exhausting air from the structure, which may further save energy and the associated costs.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (EP 0869229), in view of Subbarayalu Venkitapathi et al. (US 2017/0265271).
Regarding claim 1, Uchida discloses a skylight assembly (col. 1, lines 7-8; col. 3, lines 14-15; Fig. 3, element 1) comprising;
a housing structure (col. 3, lines 34-37; Fig. 3, element 9);
a transparent material (col. 4, lines 6-9; Fig. 3, element 18);
a fan assembly (col. 4, lines 40-52; Fig. 3, elements 28b and 28c), wherein the fan assembly (col. 4, lines 40-52; Fig. 3, elements 28b and 28c) is configured to remove head absorbed by (the gaps in reflector plate 20, as illustrated in Figure 5, allow the heat absorbed by the transparent material 18 to be drawn away from the skylight by fan 28b/c and discharged through opening portion 28) the transparent material (col. 4, lines 6-9; Fig. 3, element 18);
an opening (col. 5, lines 47-52; Fig. 3, bottom of element 28; see Fig. above).
Uchida does not explicitly disclose an analysis control unit, wherein the analysis control unit is a personal computer, a network storage device, a smart phone, or any other suitable device.
However, Subbarayalu Venkitapathi et al. teaches a lighting control system for optimizing operation of one or more skylights (¶0018, lines 1-5) with an analysis control unit, wherein the analysis control unit is a personal computer, a network storage device, a smart phone, or any other suitable device (¶0081, lines 13-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida by including an analysis control unit, wherein the analysis control unit is a personal computer, a network storage device, a smart phone, or any other suitable device, as taught by Subbarayalu Venkitapathi et al. One of ordinary skill in the art would have been motivated to make this modification in order to optimize operation of the assembly to facilitate, for example, daylight harvesting (Subbarayalu Venkitapathi et al.: ¶0018, lines 1-5), which can reduce energy consumption by utilizing ambient light (Subbarayalu Venkitapathi et al.: ¶0003, lines 1-2).
Regarding claim 21, the combination of Uchida and Subbarayalu Venkitapathi et al. discloses the skylight assembly of claim 1.  Uchida, in view of Subbarayalu Venkitapathi et al., after the modifications, further discloses wherein the analysis control unit is a laptop (Subbarayalu Venkitapathi et al.: ¶0081, lines 13-24).

Claims 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (EP 0869229), in view of Taylor (US 5,715,636) and Subbarayalu Venkitapathi et al. (US 2017/0265271).
Regarding claim 16, Uchida discloses a skylight assembly (col. 1, lines 7-8; col. 3, lines 14-15; Fig. 3, element 1) comprising;
a housing structure (col. 3, lines 34-37; Fig. 3, element 9);
a transparent material (col. 4, lines 6-9; Fig. 3, element 18);
a fan assembly (col. 4, lines 40-52; Fig. 3, elements 28b and 28c), wherein the fan assembly (col. 4, lines 40-52; Fig. 3, elements 28b and 28c) is configured to remove head absorbed by (the gaps in reflector plate 20, as illustrated in Figure 5, allow the heat absorbed by the transparent material 18 to be drawn away from the skylight by fan 28b/c and discharged through opening portion 28) the transparent material (col. 4, lines 6-9; Fig. 3, element 18);
an opening (col. 5, lines 47-52; Fig. 3, bottom of element 28; see Fig. above).
Uchida does not explicitly disclose a skylight system comprising a plurality of skylight assemblies, a support, a plurality of gaskets, and one or more analysis control unit
However, Taylor discloses a skylight system (col. 1, lines 5-7) comprising:
a plurality of skylight assemblies (i.e. panels; col. 3, lines 25-29; Fig. 2, element 26);
a support (col. 6, lines 63-67 and col. 7, lines 1-5; Fig. 6, elements 16 and 18); and
a plurality of gaskets (col. 5, lines 43-45 and 50-52; col. 6, lines 63-67 and col. 7, lines 1-5; Figs. 6 and 8, element 66).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida for use in a skylight system with a plurality of skylight assemblies, a support, and a plurality of gaskets, as taught by Taylor. One of ordinary skill in the art would have been motivated to make this modification in order to provide unique advantages for structural applications where it is desired to have a load-bearing roof structure which is light-transmitting preferably transparent, and is made up of panels which may be easily put in place and secured to a substructures of joists of rafters (Taylor: ¶0018, lines 1-5), which can reduce energy consumption by utilizing ambient light (Subbarayalu Venkitapathi et al.: Col. 2, lines 22-30).
Further, Subbarayalu Venkitapathi et al. teaches a lighting control system for optimizing operation of one or more skylights (¶0018, lines 1-5) with a plurality of analysis control unit, wherein the plurality of analysis control units are personal computers, network storage devices, smart phones, or any other suitable devices (¶0078, lines 1-6; ¶0081, lines 13-24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight assembly disclosed by Uchida by including one or more analysis control units, as taught by Subbarayalu Venkitapathi et al. One of ordinary skill in the art would have been motivated to make this modification in order to optimize operation of the skylight system to facilitate, for example, daylight harvesting (Subbarayalu Venkitapathi et al.: ¶0018, lines 1-5), which can reduce energy consumption by utilizing ambient light (Subbarayalu Venkitapathi et al.: ¶0003, lines 1-2).
Regarding claim 17, the combination of Uchida, Taylor and Subbarayalu Venkitapathi et al. discloses the skylight system of claim 16.  Taylor further discloses wherein the plurality of skylight assemblies (Fig. 2, element 26) are secured (col. 6, lines 63-67 and col. 7, lines 1-5) to the support (Fig. 6, elements 16 and 18).
Regarding claim 18, the combination of Uchida, Taylor and Subbarayalu Venkitapathi et al. discloses the skylight system of claim 16.  Taylor further discloses wherein the plurality of skylight assemblies (Fig. 2, element 26) are connected to one another (col. 5, lines 50-52; col. 6, lines 63-67 and col. 7, lines 1-5) by at least one of the plurality of gaskets (Figs. 6 and 8, element 66).  
Regarding claim 20, the combination of Uchida, Taylor and Subbarayalu Venkitapathi et al. discloses the skylight system of claim 16.  Taylor, in view of Subbarayalu Venkitapathi et al., after the modifications, further discloses wherein the plurality of skylight assemblies (Taylor: Fig. 2, element 26) are operated by a plurality of analysis control units (Subbarayalu Venkitapathi et al.: ¶0078, lines 1-6; ¶0081, lines 13-24).
Regarding claim 21, the combination of Uchida, Taylor and Subbarayalu Venkitapathi et al. discloses the skylight system of claim 16.  Uchida, in view of Taylor and Subbarayalu Venkitapathi et al., after the modifications, further discloses wherein the analysis control unit is a laptop (Subbarayalu Venkitapathi et al.: ¶0081, lines 13-24).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Taylor and Subbarayalu Venkitapathi et al., as applied to claim 16 above, further in view of Sandow (US 4,703,596).
Regarding claim 19, the combination of Uchida, Taylor and Subbarayalu Venkitapathi et al. discloses the skylight system of claim 16.  Uchida, Taylor and Subbarayalu Venkitapathi et al. do not explicitly disclose wherein each of the plurality of skylight assemblies (Fig. 2, element 26) operate independently from one another.
However, in the same field of endeavor, Sandow teaches wherein each of a plurality of skylight assemblies (col. 3, lines 67-68 and col. 4, lines 1-4; Fig. 1, element 11) operate independently from one another (col. 4, lines 4-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skylight system disclosed by Uchida, Taylor and Subbarayalu Venkitapathi et al. by including wherein each of a plurality of skylight assemblies operate independently from one another, as taught by Sandow. One of ordinary skill in the art would have been motivated to make this modification in order to provide full flexibility to the user when customizing their skylight system setup.  This provides convenience to the user while allowing the user to establish the most ideal setup for any condition.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103386871A, English Machine Translation provided herein and relied upon below) in view Komatsu (JP2000303760A, English Machine Translation provided herein and relied upon below).
Regarding claim 21, Chen discloses a method of removing heat (as described in Paragraphs 0008-0009) absorbed by a transparent material (11) in a skylight assembly (assembly illustrated in Figures 1, 2, 3), comprising  
determining (via 6) a temperature reading (the temperature sensed by 6) along (“temperature sensor 6 is arranged on the window… the temperature sensor 6 located in the vehicle”, Paragraph 0022) the transparent material (11);
comparing (“when the temperature in the vehicle exceeds the set expected value, Paragraph 0022) the temperature reading (the temperature sensed by 6) to a preselected temperature (“set expected value”, Paragraph 0022);
activating (“the cooling fan quickly discharges the air with heat… which can effectively prevent the temperature inside the car from being too high”, Paragraph 0009) a fan assembly (7) disposed in a housing structure (as illustrated in Figure 1, 7 is located within the housing structure of the skylight assembly) of the skylight assembly (assembly illustrated in Figures 1, 2, 3); and
drawing (via 7; the air discharged by 7 is drawn across the interior side of 7, as illustrated in Figures 1 and 3) a volume of air (the volume of air discharged by the rotation of 7) across a surface (the surface of 7) of the transparent material (7).
However, Chen lacks disclosing deactivating the fan assembly when the temperature reading read a different preselected temperature.
However, Komatsu teaches it is known to deactivate (“the exhaust fan 8 is stopped by the control signal”, Paragraph 0019) when the temperature reading (detected temperature, Paragraph 0019) reads a different preselected temperature (“lower than the predetermined value”, Paragraph 0019).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chen et al. to include a step of deactivating the fan assembly when the temperature reading reads a different preselected temperature, taught by Komatsu. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the interior of the vehicle from dropping to an uncomfortable level, especially if the exterior temperature is cooler. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103386871A, English Machine Translation provided herein and relied upon below) in view Komatsu (JP2000303760A, English Machine Translation provided herein and relied upon below), as recited in Claim 21 above, further in view of Watson et al. (Watson, University of Florida, IFAS Extension, Greenhouse Ventilation, September 1987, https://edis.ifas.ufl.edu/pdf/AE/AE03000.pdf). 
Regarding Claim 22, the combination of Chen and Komatsu disclosed the method of Claim 21.  However, Chen and Komatsu do not disclose drawing a total volume of air of the skylight assembly between three and sixteen times per minute. 
However, Watson et al. discloses it is known to draw a total volume of air three times per minute (“ventilation rate of three air changes per minute”, Page 2, “Summer Ventilation”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chen et al. to include drawing a total volume of air three times per minute, taught by Watson et al.  One of ordinary skill in the art would have been motivated to make this modification in order to quickly dissipate the heat in the vehicle, since “as ventilation rates increase, the temperature difference between the inside and outside air decreases” (Watson, Page 2, “Summer Ventilation”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//D.K.T/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/            Primary Examiner, Art Unit 3762